                                                                                                                    FILED
                                                                                                       5/26/2021 10:16 AM
1 CIT- ATTY Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21               Page 1 of 16     PageID 11 FELICIA PITRE
                                                                                                         DISTRICT CLERK
                                                                                                      DALLAS CO., TEXAS
                                                                                              JAVIER HERNANDEZ DEPUTY

                                                        DC-21-06656
                                           CAUSE NO.:




          JULIA M.THEODORE,                             §           IN THE DISTRICT COURT

                                    Plaintiff,          §          68th

          vs.                                         §                    JUDICIAL DISTRICT

         WALMART,INC., A Foreign For-
         Profit Corporation, John Doe, Unknown §
         Pallet Jack Operator,

                                    Defendants.       §             DALLAS COUNTY,TX




                                          PLAINTIFF'S ORIGINAL PETITION



         TO THE HONORABLE JUDGE OF SAID COURT:


                  NOW COMES JULIA M. THEODORE, PLAINTIFF in the above-entitled and

         numbered cause, and brings this suit against WALMART, INC., A Foreign For-Profit

         Corporation doing business in Dallas, Dallas County, Texas; John Doe, Unknown Pallet Jack

         Operator, Defendants herein, and for cause of action shows the following:

                                                            I.

                                                   DISCOVERY

                 Discovery is to be conducted under Level 3 of the Texas Rules of Civil Procedure.




          PLAINTIFF'S ORIGINAL PETITION                                                                1




                                                   EXHIBIT C
 Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21                     Page 2 of 16 PageID 12




                                     PARTIES AND SERVICE

         2.1      Plaintiff is a resident of Dallas, Dallas County, State of Texas and can be noticed

by and through her attorney of record, Victor L. McCall, Atwood & McCall, PLLC,4144 North

Central Expressway, Suite 910, Dallas, TX 75204.

         2.2      Defendant, WALMART, INC., A Foreign For-Profit Corporation doing

business in Dallas, Dallas County, Texas may be served with Citation by serving its registered

agent, CT Corporation System, 1999 Bryan St., Ste. 900, Dallas, TX 75201-3136.

         2.3      Defendant, John Doe Unknown Pallet Jack Operator was an employee of Defendant

Walmart, Inc. who was directly involved in the incident giving rise to this incident and will be

properly served once Defendant WalMart, Inc. has identified said Unknown Defendant.



                      JURISDICTION,CLAIM FOR RELIEF AND VENUE

        3.1      The Court has jurisdiction over the controversy because the damages sustained are

within the Court's jurisdiction limits. Plaintiff is seeking monetary relief over $200,000 but not

more than $1,000,000.

        3.2      Venue is proper in the District Courts of Dallas County, Texas, because all or a

substantial part of the events, acts, omissions and/or controversy arose or occurred in Dallas

County, Texas.

                                                 IV.

                                 PURPOSE OF THIS CIVIL ACTION

        4.1      This civil action is brought by the Plaintiff against the Defendants to seek justice

and the purpose of exercising the Plaintiff's right to access to the Court under the Constitution and

laws of the State of Texas:


 PLAINTIFF'S ORIGINAL PETITION                                                                    2
  Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21                      Page 3 of 16 PageID 13


                  a.       To hold Defendants responsible and accountable for their wrongful conduct.

                 b.     To seek and obtain fair, reasonable, and just compensation for his bona fide
         injuries and damages arising from the past and probable future serious, personal injuries
         and damages sustained by Plaintiff.

                c.      To seek and obtain an award of exemplary damages, if appropriate, against
         each of the Defendants as a civil penalty or by way of civil punishment for their wrongful
         conduct but not for compensatory purposes and that there are neither economic damages
         nor non-economic damages.

                d.      To seek and obtain corrective justice in the public interest to deter or reduce
         negligence in the operation of business in the State of Texas.

                  Hopefully, corrective justice from this civil action will help others in need and deter

         future wrongful conduct.

                                                    V.

                                            NEGLIGENCE

         On June 17, 2019, Julia M. Theodore was a guest in Defendant's Walmart Neighborhood

Market #2975 located at 3959 Broadway Blvd., Garland, Texas, around mid-afternoon. Julia

Theodore was in the back of the store, near the pharmacy area. Suddenly and without warning,

Julia Theodore was violently struck from behind by a Walmart employee, John Doe who was

operating a pallet-jack. The extreme force of the impact caused Julia Theodore to fall back onto

bottles of water that were being moved on the pallet. The impact from the fall backwards onto the

water bottles caused severe injuries to Julia Theodore's back and right side of her body. John Doe

a Walmart employee who was operating the palletjack left the injured Julia Theodore laying where

she fell and went to look for a store manager. A short time later an unknown employee John Doe,

a management represent ofDefendant Walmart, Inc. came to where Julia Theodore was laying and

advised that there was no store manager available to assist her and he could not assist her. He

further advised Julia Theodore that he could not call for an ambulance. At that point, Julia was

requested by John Doe, a management represent of Defendant Walmart, Inc. to walk to the front


 PLAINTIFF'S ORIGINAL PETITION                                                                       3
 Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21                       Page 4 of 16 PageID 14


ofthe store and where she was advised that she would have to come back the next day to fill out a

report.

          Walmart, Inc., its Managers/Assistant Managers/employees on duty at the time of the

incident knew or should have known of the dangers associated with operation of a pallet-jack,

especially in the busy areas of the business being visited by patrons. It is a well-known practice

and training procedure for all Managers, Assistant Managers, and employees of a business open

to the public to exercise ordinary care to protect patrons of the establishment, including but not

limited to Julia Theodore. Therefore, Walmart, Inc., its Managers, Assistant Managers, and

employees failed to exercise ordinary care by failing to adequately warn patrons, including Julia

Theodore, of the hazardous conditions of a pallet-jack being operated in store areas being visited

by patrons.

          The following acts of negligence were committed on the part of the Defendants in Dallas

County, Texas in that they:

                (a)        Failed to properly train employees in the area to help people like the

Plaintiff and to take proper steps to ensure that the area was safe;

                (b)       Provided or allowed to exist an unreasonably dangerous condition in the

patron visited areas of their store;

                (c)       Failed to properly inspect the area in question to ensure that an unreasonably

dangerous condition did not exist;

                (d)       Failed to adequately warn the Plaintiff or other patrons that a dangerous

condition existed;

                (e)       Failed to correct the dangerous condition prior to allowing Plaintiff or any

other patron to be in the area in question;




 PLAINTIFF'S ORIGINAL PETITION                                                                       4
      Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21                      Page 5 of 16 PageID 15


                      (f)      Failed to initiate the proper warning signs and/or signals as to the dangerous

    condition of the pallet-jack being operated in an area being visited by patrons, and

                     (g)       Failed to properly train their employees to maintain the area in a safe

     manner for patrons and/or assist people like the Plaintiff and in other respects which may be set

    out more fully in later amended pleadings.

                      Each ofthe foregoing acts or omissions by Defendants, whether taken singularly or

    in combination, was the proximate cause of Plaintiff's injuries and damages are more fully set out

    below.

                                                        VI.

                                         RESPONDENT SUPERIOR

             The Defendants are liable for the negligence of their employees and/or agents, pursuant to

    the doctrine of respondent superior because employees and/or agents are acting in the course and

    scope of their employment with the Defendants at all relevant times. In the alternative, the

    Defendants at all relevant times. In the alternative, the Defendants are liable for the negligence of

    employees/agents because employees/employees are acting as borrowed servants of the

    Defendants at all relevant times.

                                                       VII.

                                                  DAMAGES

            Plaintiff would show that as a direct and proximate result of the acts and/or omissions of

    the negligence aforementioned herein, she was caused to suffer(serious and permanent personal

    injuries to her body, all of which have caused her in the past and will cause her in the future,

    physical pain, mental anguish, physical impairment, and medical and hospital expenses, for which

    she should be compensated in accordance with the laws of the State of Texas.




'    PLAINTIFF'S ORIGINAL PETITION                                                                       5
 Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21                      Page 6 of 16 PageID 16


                                                  IX.

                                        RULE 28 DEMAND

        Pursuant to Rule 28 of the Texas Rules of Civil Procedure, if some other individual(s),

partnerships, corporations, association(s), or business entity(s) of any type are owned and/or

operated under the name or names of the above Defendant, Plaintiff hereby demands that the

appropriate entity be substituted.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendants be

cited to appear and answer herein, and that upon final hearing hereof, Plaintiff have judgment

against Defendants for all damages to which she is entitled under the laws of the State of Texas,

which amount does not exceed the maximum jurisdictional limits of this Court; for pre-judgment

interest in accordance with the law; for interest on the judgment; cost of suit; and for such other

and further relief, either at law or in equity, to which Plaintiff may be entitled.

                                                        Respectfully submitted,

                                                        ATWOOD & McCALL,PLLC
                                                        4144 N. Central Expy., Ste. 910
                                                        Dallas, TX 75204
                                                        972-665-9600 Telephone
                                                        214-736-2960 Facsimile


                                               BY: //s// Victor L. McCall
                                                      Victor L. McCall
                                                      State Bar No. 13350400
                                                      victor@atwoodmccall.com
                                                      Marshall Bridges
                                                     State Bar No. 24096759
                                                      marshall@atwoodmccall.com

                                                        ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION                                                                  6
Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21                                                     Page 7 of 16 PageID 17
                                                                                                   Service of Process
                                                                                                   Transmittal
                                                                                                   06/09/2021
                                                                                                   CT Log Number 539702592
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        WALMART INC. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                 Theodore Julia M., Pltf. vs. Walmart, Inc., etc. and John Doe, etc., Dfts.
                                                 Name discrepancy noted.
DOCUMENT(S) SERVED:                              Citation, Return, Petition
COURT/AGENCY:                                    68th District Court of Dallas County, TX
                                                 Case # DC2106656
NATURE OF ACTION:                                Personal Injury - Failure to Maintain Premises in a Safe Condition - 06/17/2019 at
                                                 Walmart Neighborhood Market #2975 located at 3959 Broadway Blvd., Garland, TX
ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                        By Process Server on 06/09/2021 at 12:42
JURISDICTION SERVED :                            Texas
APPEARANCE OR ANSWER DUE:                        By 10:00 a.m. on the Monday next following the expiration of 20 days after service
                                                 (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):                         Victor L. McCall
                                                 Atwood & McCall, PLLC
                                                 4144 N. Central Expy., Suite 910
                                                 Dallas, TX 75204
                                                 972-665-9600
ACTION ITEMS:                                    CT has retained the current log, Retain Date: 06/09/2021, Expected Purge Date:
                                                 06/14/2021

                                                 Image SOP

                                                 Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                 1999 Bryan Street
                                                 Suite 900
                                                 Dallas, TX 75201
                                                 877-564-7529
                                                 MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                   Page 1 of 2 / JD
Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21                                                      Page 8 of 16 PageID 18
                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    06/09/2021
                                                                                                    CT Log Number 539702592
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        WALMART INC. (Domestic State: DE)




advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / JD
          Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21   Page 9 of 16 PageID 19

                                                                      Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                         Wed, Jun 9, 2021

Server Name:                  Drop Service




Entity Served                 WALMART INC.

Case Number                   DC2106656

J urisdiction                 TX




          1 1 00 1 101 1 11 1 1 0
                                                                                                                          ite&W"
                       Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21                               Page 10 of 16 PageID 20
                                                                                                                          -1906
                                                                                                                              9211460-



FORM NO. 353-3 - CITATION                                                                                                                ATTY
THE STATE OF TEXAS
                                                                                                                                     CITATION

To:     WALMART,INC., A FOREIGN FOR-PROFIT CORPORATION
        BY SERVING ITS REGISTERED AGENT,CT CORPORATION SYSTEM                                                                       DC-21-06656
        1999 BRYAN ST.,STE.900
        DALLAS,TEXAS 75201
                                                                                                                                 JULIA M.THEODORE
GREETINGS:                                                                                                                               vs.
You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the                      WALMART,INC.
clerk who issued this citation by 10 o'clock a.m. of the Monday next following the expiration of twenty days after
yov were served this citation and petition, a default judgment may be taken against you. In addition to filing a
written answer with the clerk, you may be required to make initial disclosures to the other parties of this suit. These            ISSUED THIS
disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out more at            28th day of May,2021
TexasLawHelp.org. Your answer should be addressed to the clerk of the 68th District Court at 600 Commerce
Street, Ste. 101, Dallas, Texas 75202.
                                                                                                                                  FELICIA PITRE
Said Plaintiff being JULIA M.THEODORE                                                                                            Clerk District Courts,
                                                                                                                                 Dallas County, Texas
Filed in said Court 26th day of May,2021 against

WALMART,INC.,ET AL                                                                                                         By: ANGELA CONEJO,Deputy
For Suit, said suit being numbered DC-21-06656,the nature of which demand is as follows:
Suit on PROPERTY etc. as shown on said petition, a copy of which accompanies this citation.                                       Attorney for Plaintiff
Ifthis citation is not served, it shall be returned unexecuted.                                                               -- VICTOR L. MCCALL
                                                                                                                                ATVVOOD & MCCALL,PLLC -
WITNESS: FELICIA PITRE, Clerk ofthe District Courts of Dallas, County Texas. •                                             4144 N CENTRAL EXP'VVY.,SUITE 910
Given under my hand and the Seal ofsaid Court at office this 28th day of May,2021.                                                DALLAS,TEXAS 75204
                                                                                                                                       972-665-9600
ATTEST: FELICIA PITRE,Clerk ofthe District Courts of Dallas, County, Texas                                                    • victorQatwoodmecall.com
                                                                                                                               DALLAS COUNTY
                                                                                                                                SERVICE FEES
                                                                                                                                  NOT PAID
                         Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21                                           Page 11 of 16 PageID 21



                                                                       OFFICER'S RETURN
Case No.: DC-21-06656
Court No.68th District Court
Style: JULIA M.THEODORE

vs.
WALMART,INC.

Came to hand on the                         day of                     ,20              at                o'clock         .M. Executed at

within the County of                                    at               o'clock             .M. on the                   day of

20                  ,by delivering to the within named



each in person, a true copy ofthis Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

me in serving such process was                miles and my fees are as follows: To certify which witness my hand.
                               For serving Citation           $

                               For mileage                   $                            of                          County,

                               For Notary                     $                              By                                               Deputy
                                                               (Must be verified if served outside the State of Texas.)

Signed and sworn to by the said                                     before me this              day of                          ,20

to certify which witness my hand and seal of office.


                                                                                             Notary Public                                  County
                                                                                                                                                                               FILED
                                                                                                                                                                   6/10/2021 10:21 AM
                                                                                                                                                                       FELICIA PITRE
                       Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21                                   Page 12 of 16 PageID 22                                  DISTRICT CLERK
                                                                                                                                                                 DALLAS CO., TEXAS
                                                                                                                                                              Deondria Grant DEPUTY



FORM NO.           353-3 - CITATION                                                                                                            ATTY
THE STATE OF TEXAS
                                                                                                                                           CITATION
To:     WALMART, INC., A FOREIGN FOR-PROFIT CORPORATION
        BY SERVING ITS REGISTERED AGENT, CT CORPORATION SYSTEM                                                                             DC—21-06656
        1999 BRYAN ST., STE. 900
        DALLAS, TEXAS 75201
                                                                                                  I                                    JULIA M. THEODORE
                                                               ‘
GREETINGS:                                                                                                                                       vs.
You have been sued. You may employ an attorney. If you or your attorney do not ﬁle a written answer with the                              WALMART, INC.
clerk who issued this citation by 10 o'ciock am. of the Monday next following the expiration of twenty days after
you were served this citation and petition, a default judgment may be taken against you. In addition to ﬁling a
written answer with the clerk, you may be required to make initial disclosures to the other parties of this suit. These                   ISSUED THIS
disclosures generally must be made no later than 30 days after you ﬁle your answer with the clerk. Find out more at                   28th day of May, 2021
TexasLawHelp.org. Your answer should be addressed to the clerk of the 68th District Court at 600 Commerce
Street, Ste. 10 1, Dallas, Texas 75202.

                                                                                                                                         FELICIA PITRE
Said Plaintiff being JULIA M. THEODORE
                                                                                                                                       Clerk District Courts,
                                                                                                                                       Dallas County, Texas
Filed in said Court 26th day of May, 2021 against

WALMART INC. ET AL
For Suit, said suit being numbered DC-21-06656, the nature of which demand is as follows:                                 By: ANGELA CONEJO, Deputy
Suit on PROPERTY etc. as shown on said petition, a copy of which accompanies this citation.
Ifthis citation is not served, it shall be returned unexecuted.                                                                        Attorney for Plaintiff
                                                                                                                                      VICTOR L. MCCALL
                                                                                                                                     ATWOOD & MCCALL, PLLC -
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                 -
                                                                                                                          4144 N CENTRAL      EXPWY., SUITE 910
Given under my hand and the Seal of said Court at ofﬁce this 28th day of May, 2021.                                                    DALLAS, TEXAS       75204
                                                                                                                                            972-665-9600
        T: FELICIA PITRE. Clerk of the District Courts of Dallas. County, Texas                                                  .
                                                                                                                                     victoﬂatwoodmccalLcom
                                                                                                  R   9
                                                                                                                                      DALLAS COUNTY
                           B                                                   Depu
                                                                                                                           ___          EERYIGEFEQ ..                ._




                                  ANGELA CO                                                                                                NOT PAID
                                                                                              57'
                                                                                              in  0
                          Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21                                             Page 13 of 16 PageID 23



                                                                             OFFICER’S RETURN
CaseNo.: DC-21-06656
Court No.68th District
                         Court‘
StylezlULIAMTI-IEODORE
Vs.                                                                                                      .


WALMARTJNC.                                                                                                                         .
                                                                                                                                                 199‘? KKVAA/ 57?,           57-5,?oo
Cametohandonﬂie               3              dayof        Juli/E    .2021ﬂALL/LS, TX     ,at   2:35          o'clock    1'"    maximum:                                   “793°,
withinmeCoumyofMLLﬁs                          )0 Month:   ‘7at (3:45 o'clock
                                                                dayof 7214/5
20 at      ,bydeliveringtouwwiminnamedMALMAKT. INC,     A FoREIC-N Foﬁ— ﬂied) FZTCOK/oo/(lﬂTZG’A/
jweoaaﬂ C‘T CoﬁPaKATZOM 447-0304 STEKIU5 :nu-nms jﬂﬂZALIS‘T
each in person, a true copy of this Citation together with the accompanying copy of this pleading, having ﬁrst endorsed on same date of
                                                                                                                                        delivery. The distance actually traveled by
me in serving such process was
                                                                  are as follows: To certify which witness my hand.
                                                miles and my fees

                                  ForservingCimicn              s                                MzcHAeL PEA/NE LL
                                  Poi-mileage                  $                            of      0/! L L A C           County,       TX.                 2: 5'5
                               ForNotary                        s            -
                                                                                               By                                                   (xi/9K2
                                                                                                                                                        EKSOA/
            -
                                                     .-             (Mustb       'ﬁedifservedoutsidetheStaIeofTexas.)         V5<355757W2K5W3 3":’3
swmmmWMesndMMm' {ii/t
to certify which witness my hand and seal       of office.
                                                                                                 dayof                                  20
                                                                                                                                             -




                                                                                               Notary
                                 JEANNE      THOMPSONM
                          gﬁﬁ’uNotary
                         ’4




                              ﬁg3   33
                                      Public State of Te
                                         Comm. Expires 07-$6. 202’4.
                           waif:           Notary ID 12562289
                                                                                                               FILED
                                                                                                    7/1/2021 3:43 PM
                                                                                                      FELICIA PITRE
  Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21                  Page 14 of 16      PageID 24 DISTRICT CLERK
                                                                                                DALLAS CO., TEXAS
                                                                                             Marissa Gomez DEPUTY


                                     CAUSE NO. DC-21-06656

 JULIA M. THEODORE                                    §           IN THE DISTRICT COURT
                                                      §
 VS.                                                  §
                                                      §           DALLAS COUNTY, TEXAS
 WALMART INC., a Foreign For-Profit                   §
 Corporation, John Doe, Unknown                       §
 Pallet Jack Operator                                 §           68TH JUDICIAL DISTRICT

                     DEFENDANT WAL-MART’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Walmart Inc., a Foreign For-Profit Corporation (incorrectly sued, proper

and only necessary entity is Wal-Mart Stores Texas, LLC), a Defendant in the above-entitled and

numbered cause, and files its Original Answer to Plaintiff’s Original Petition, and would

respectfully show the Court as follows:

                                        I. GENERAL DENIAL

         Defendant generally denies the allegations contained in Plaintiff’s Original Petition,

demands strict proof thereof, and says this is a matter for jury decision.

                                       II. RULE 193.7 NOTICE

         Pursuant to TEXAS RULES OF CIVIL PROCEDURE 193.7, Defendant provides notice that it

intends to use Plaintiff’s production of all documents, tangible things and discovery items

produced in response to discovery in any pre-trial proceeding or at trial.

                                          III. JURY DEMAND

         Defendant further demands a trial by jury.

         WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

hereof, Plaintiff take nothing by this suit, that Defendant recover its costs, and that Defendant have

such other and further relief, both at law and in equity, to which it may be justly entitled.




DEFENDANT WAL-MART’S ORIGINAL ANSWER                                                            PAGE 1
475540
  Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21                  Page 15 of 16 PageID 25



                                                 Respectfully submitted,

                                                 COBB MARTINEZ WOODWARD PLLC
                                                 1700 Pacific Avenue, Suite 3100
                                                 Dallas, TX 75201
                                                 (214) 220-5208 (direct phone)
                                                 (214) 220-5258 (direct fax)


                                                 By:          /s/ Bevan Rhine
                                                        BEVAN RHINE
                                                        Texas Bar No. 24036265
                                                        brhine@cobbmartinez.com

                                                 ATTORNEYS FOR DEFENDANT
                                                 WALMART INC.



                                 CERTIFICATE OF SERVICE

        I certify a true and correct copy of this document has been forwarded to counsel for Plaintiff
either by e-service, telefax, electronic mail, and/or regular U.S. mail on this 1st day of July, 2021:

         Victor L. McCall
         Atwood & McCall, PLLC
         4144 N. Central Expwy., Suite 910
         Dallas, TX 75204
         972.665.9600 / fax 214.736.2960
         victor@atwoodmccall.com

                                                    /s/ Bevan Rhine
                                                 BEVAN RHINE




DEFENDANT WAL-MART’S ORIGINAL ANSWER                                                           PAGE 2
475540
       Case 3:21-cv-01595-L Document 1-3 Filed 07/08/21           Page 16 of 16 PageID 26
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Sandi Mallon on behalf of Bevan Rhine
Bar No. 24036265
smallon@cobbmartinez.com
Envelope ID: 54990362
Status as of 7/2/2021 10:38 AM CST

Case Contacts

Name                  BarNumber   Email                     TimestampSubmitted    Status

Bevan Rhine                       brhine@cobbmartinez.com   7/1/2021 3:43:25 PM   SENT

Sandi Mallon                      smallon@cobbmartinez.com 7/1/2021 3:43:25 PM    SENT

Victor Lance McCall   13350400    victor@atwoodmccall.com   7/1/2021 3:43:25 PM   SENT

Jeanne Thompson                   jeanne@atwoodmccall.com   7/1/2021 3:43:25 PM   SENT
